Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed 10/1/21 and 9/28/21 have been considered.
Drawings
The drawings filed 9/8/21 are acceptable to the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 10, 11, 18, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morrison et al. (US 2010/0059651 A1).
Re claim 1:  Morrison et al. teaches an isolating system (figures 9-10) for dampening vibrations to or from audio equipment, said isolating system comprising:
a lower isolator assembly (14) adapted to be operatively engaged with a
support surface (100);
an upper isolator assembly (12) located vertically above the lower isolator
assembly, wherein the upper isolator assembly is adapted to be operatively
engaged with the audio equipment (25) and to bear the audio equipment’s weight;
at least one first isolator (36) provided in the lower isolator assembly;
at least one second isolator (30) provided in the upper isolator assembly;
wherein the at least one first isolator and the at least one second isolator are
fabricated from a vibration-dampening material (rubber component); and
at least connector member (16, 22) extends between the at least one first
isolator and the at least upper isolator, wherein the at least one connector
member is an only point of contact between the lower isolator assembly and
the upper isolator assembly (see figures 9-10).
Re claim 11:  Morrison et al. teaches a method of reducing transfer of vibration between audio equipment and a support surface comprising:
providing an isolating system (stand arrangement of figures 9-10) having a lower isolator assembly (14) and upper isolator assembly (12), wherein an only point of contact between the lower isolator assembly and the upper isolator assembly is via a connector member (16, 22) extending between a resilient upper isolator (30) in the upper isolator assembly and a resilient lower isolator (36) in the lower isolator assembly;
operatively engaging the lower isolator assembly to the support surface (100, figures 9-10);
operatively engaging the audio equipment ((25) figures 9-10) to the upper isolator
assembly; and
dampening vibration to or from the audio equipment with the resilient
upper isolator of the upper isolator assembly and the resilient lower isolator of
the lower isolator assembly (purpose of the bushing members as provided in the arrangement of figures 9-10).
Re claim 2: note member(s) (16 and 22) in figures 9-10 are of a length such that elements (30 and 36) are prevented from direct contact
Re claim 3: note the materials used for the isolators is comprised of a resilient material (paragraph [0031])
Re claims 10 and 19:  See figures 9-10 in which the upper assembly is located directly above the lower assembly and directly support the audio equipment weight (25)
Re claim 18: if in figures 9-10 the top of the arrangement is closest to (100) then as set forth the audio equipment is connected to the upper assembly (12) that is below the lower assembly (14) 
Claim Rejections - 35 USC § 103
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	Claims 4-9 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrison et al. in view of Kruszewski (US Patent 5,201, 896).
Re claims 4, 12 and 17: the teaching of Morrison et al. is discussed above and incorporated herein.  Morrison however does not teach the use of a mounting bracket that is secured to the mounting surface as set forth.  Kruszewski teaches in a similar environment of speaker mounting arrangements that a mounting bracket (such as plate (14)) can be used to fixedly attach a speaker arrangement support to a mounting surface including a wall, ceiling or floor.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate such a bracket into the arrangement of Morrison et al. to predictably provide a way of fixing audio equipment (such as a speaker) to a mounting surface.  Therefor the claimed subject matter would have been obvious before the filing of the invention.   Additionally, the claimed limitation of suspending the audio equipment of claim 17 is taught when as taught by Kruszewski attaching the audio equipment (speaker to a ceiling) as discussed in column 4, line 25.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate such a bracket into the arrangement of Morrison et al. to predictably provide a way of fixing audio equipment (such as a speaker) to a mounting surface such as a ceiling.    
Re claims 5-6, 13-14: the teaching of Morrison et al. is discussed above and incorporated herein.  Morrison however does not teach an arrangement that is pivotally secured as set forth in claims 5 and 13.  Kruszewski teaches in a similar environment of speaker mounting arrangements the use of pivotably secured arrangements (by the use of a pivot pin (40) thereby allowing a change in the angular position of an attached speaker.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate such a feature into the arrangement of Morrison et al. to predictably provide an angular adjustment to the audio equipment (speaker).  Therefor the claimed subject matter would have been obvious before the filing of the invention.  Note the pivot axis in Kruszewski about pin (40) is in a vertical direction allowing for horizontal movement as set forth in claims 6 and 14.  
Re claims 7-9, 15, 16: the teaching of Morrison et al. is discussed above and incorporated herein.  Morrison however does not teach an arrangement that includes a tilt assembly secured as set forth in claims 7-8 and 15.  Kruszewski teaches in a similar environment of speaker mounting arrangements the use of a tilting assembly (by the use of pin (60)) allowing a change in a tilted position of an attached speaker.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate such a feature into the arrangement of Morrison et al. to predictably provide a tilting adjustment to the audio equipment (speaker).  Therefor the claimed subject matter would have been obvious before the filing of the invention.  Note that a tilt axis exists in Kruszewski due to the use of pin (60) which allows for a tilt in a vertical plane about this axis as set forth in claims 9 and 16
Allowable Subject Matter
9. 	Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10. 	The following is a statement of reasons for the indication of allowable subject matter:  The claimed method including in combination the features of claim 11 that additionally includes  the method of providing a support arm in relationship to the upper and lower isolator assemblies and an aperture  such that there is no contact between the support arm and the lower isolator assembly and which is used to support the audio equipment at a distance below the lower isolator assembly as set forth is neither taught by nor an obvious variation of the art of record.  
Conclusion
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/ANDREW L SNIEZEK/                                                                                    Primary Examiner, Art Unit 2688                                                                                                                    

/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        5/28/22